         Case 1:19-cr-00725-JPO Document 222 Filed 09/22/21 Page 1 of 2




                                                    September 22, 2021


VIA ECF

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                             United States v. Kukushkin, et al. 19 CR. 725 (JPO)

Dear Judge Oetken:

       We are counsel for Andrey Kukushkin, a defendant in the above referenced matter. With
the consent of the government and Pretrial Services, we write to request modification of Mr.
Kukushkin’s bail conditions to allow for travel to North Carolina and Virginia.
         Throughout the entirety of his pretrial release, which has been close to two years, Mr.
Kukushkin has been fully compliant with all terms and conditions set by this Court and Pretrial
Services. On October 8, 2021, Mr. Kukushkin will be traveling from San Francisco to New York
in anticipation of the trial. On his way, Mr. Kukushkin would like to stop in Virginia to pick up
his son who is attending school there. Due to its location, Mr. Kukushkin will have to fly into
the airport in Charlotte, North Carolina and then drive to the school where he intends to pick up
his son, return to the airport and fly to New York. He will not be staying overnight in Virginia.
Accordingly, with the consent of the government and Pretrial Services, Mr. Kukushkin
respectfully requests that the terms and conditions of his release be amended to allow for his
travel to North Carolina and Virginia.
         Case 1:19-cr-00725-JPO Document 222 Filed 09/22/21 Page 2 of 2




        In light of the foregoing, we respectfully request that the Court modify Mr. Kukushkin’s
release conditions as outlined above. We thank the Court for its consideration.
                                                    Respectfully submitted,



                                                    /s/ Gerald B. Lefcourt
                                                    Gerald B. Lefcourt


cc:    All counsel (via ecf)
       Bradley Wilson, United States Pretrial Services Officer (via email)
       Joshua Rothman, United States Pretrial Services Officer (via email)
